                Case 1:18-cv-02996-ER Document 32 Filed 02/05/20 Page 1 of 2




KENDRIC LAW GROUP P.C.                                                      Christopher Kendric | PRINCIPAL
                                                                            (516) 732-4774 DIRECT DIAL

                                                                            Christopher.kendric@kendriclaw.com




  February 5, 2020

  ELECTRONICALLY

  The Chambers of the
   Honorable Edgardo Ramos, U.S.D.J.
  United States District Court
  United States District Courthouse
  40 Foley Square
  New York, New York 10007


                      Re: Fabio Americo Herrera v. Domino’s Pizza LLC and David J. Shields
                          Case No. 18 Civ. 2996 (ER)(RWL)
                          Our File: 4267.0110

  Dear Judge Ramos:

  Please recall that this office represents Defendants in the referenced action.

  I have attempted to speak with Plaintiff’s counsel Neil Flynn before sending this letter. I believe he may
  be on trial and for that reason has been unreachable.

  The Southern District Mediation Office has advised that the mediation of this case is currently expected
  to be completed by tomorrow, February 6, and that any change of this date would need to be approved by
  Your Honor.

  Plaintiff’s two medical experts Tamer Elbaz, M.D. and Robert Haar, M.D. still need to be deposed, and I
  look forward to being provided with some dates for same.

  Mr. Flynn has also agreed to provide me with a settlement demand so my clients can evaluate whether a
  mediation – though the Court’s program or through a private mediation service – even makes sense.

  If possible, I request that the February 6 date be moved forward at least forty-five (45) days.

  This is the undersigned’s first such request.

  Thank you for your kind consideration.

  Respectfully yours,



  ____ s/ _________________
  Christopher Kendric

                              1225 Franklin Avenue, SUITE 450, garden city, New York 11530
                                                    fAX (516) 706-4201
            Case 1:18-cv-02996-ER Document 32 Filed 02/05/20 Page 2 of 2




cc: (electronically)
ECF Clerk
Clerk of the Court
United States District Courthouse
500 Pearl Street
New York, New York 10007

Neil Flynn, Esq.
William Schwitzer & Associates, P.C.
820 Second Avenue, 10th Floor
New York, New York 10017

cc: (via e-mail)
Dayton P. Haigney, Esq.
Pacific Atlantic Mediation, Inc.
233 Broadway, Suite 2348
New York, New York 10279

Southern District Mediation Office
United States District Court
United States District Courthouse
500 Pearl Street
New York, New York 10007
